On October 25,2012, the Defendant was sentenced for Person With Developmental Disability Abuse, a felony, in violation of Section 52-3-825(3Xa), MCA the imposition of sentence upon the Defendant is deferred for a term of Six (6) years; the deferral period is subject to terms and conditions outlined in the Judgment and Sentence.
On December 5, 2013, the Court revoked the Defendant’s deferred sentence. The Defendant was sentenced for Person With Developmental Disability Abuse, a felony, in violation of Section 52-3-825(3)(a), MCA to commitment to the Department of Corrections for a period of Ten (10) years with Three (3) years suspended. It is further ordered that the Defendant comply with all requirements imposed by the Judgment of October 25, 2012, including restitution, as conditions of probation; given credit for 47 days served in custody pending final disposition of this matter; not to receive credit for any time otherwise served on probation. Defendant was previously granted 26 days served in the Judgment and Sentence dated October 25, 2012; and other terms and conditions given in the Order of Revocation, Judgment and Sentence on December 5, 2013.
On May 8,2014, the Defendant’s Application for review of that sentence was heard by the Sentence Review Division of the Montana Supreme Court (hereafter "the Division”).
The Defendant was present and appeared by Vision Net from the RYO Correctional *63Facility in Galen, Montana. The Defendant was represented by Ed Sheehy, Jr., Montana Office of Public Defender. The State was represented by Kenneth Park, Deputy Flathead County Attorney.
DATED this 28th day of May, 2014.
Before hearing the Application, the Defendant was advised that the Division has the authority not only to reduce the sentence or affirm it, but also increase it. The Defendant was further advised that there is no appeal from a decision of the Division. The Defendant acknowledged that he understood this and stated that he wished to proceed.
Rule 12, Rules of the Sentence Review Division of the Supreme Court of Montana, provides that, “The sentence imposed by the District Court is presumed correct. The sentence shall not be reduced or increased unless it is clearly inadequate or clearly excessive.” (Section 46-18-904(3), MCA).
The Division finds that the reasons advanced for modification are insufficient to hold that the sentence imposed by the District Court is clearly inadequate or clearly excessive.
Therefore, it is the unanimous decision of the Division that the sentence shall be AFFIRMED.
Done in open Court this 8th day of May, 2014.
Chairperson, Hon. Brad Newman, Member Hon. Brenda Gilbert and Alternate Member Hon. John Warner.